The bill was filed March, 1820, and set forth the above facts, and that Richardson, had made certain payments, but that great part of the debt was still due, and that interest had accrued; that the obligation had been lostor mislaid by accident, and that Richardson had been *Page 108 
requested to pay, on indemnity offered, and had refused, and prayed a foreclosure of the equity of redemption of the property mortgaged, and general relief.
The answer admitted the execution of the obligation and mortgage as charged, and claimed an allowance for certain payments; it neither admitted nor denied the loss of the obligation, and an offer of indemnity specially, but concluded with a general traverse. There was no proof in the cause; it stood for hearing on bill and answer, and a report of the master ascertaining the amount due on the obligation. To the (204) report there were several exceptions, none of which was allowed by the court.
On behalf of the defendant it was moved to dismiss because there was no proof of the loss by accident, as alleged in the bill. It was contended that as the obligation was negotiable by our law, that it should be produced or accounted for, and that the court would not compel the defendant to accept a counter security but upon proof that the negotiable security had been lost; otherwise the presumption that the obligation had been negotiated, and that it had been lost by accident, was equal, and the complainant could not call on the court to affirm by their decree that it had not been negotiated, but had been lost.
To this it was answered that the obligation had been lost when the bill was filed, but had been subsequently discovered, and was now in possession of complainant's counsel below, and a motion was made for a decree, to go into effect upon the production of the obligation to the clerk of this Court.
After the offer to produce the obligation, the motion to dismiss failed, but the Court refused to make any decree until the obligation should be produced in this Court. On another day Gaston produced the obligation, and the Court decreed for complainant. *Page 109